In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00094-CV

      WEST TRAVIS COUNTY PUBLIC UTILITY AGENCY, ET AL., APPELLANTS

                                                     V.

                               WEEKLEY HOMES LLC, APPELLEE

                            On Appeal from the 200th District Court
                                   Travis County, Texas1
         Trial Court No. D–1–GN–20–002291, Honorable Maria Cantu Hexsel, Presiding

                                             April 7, 2022
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Weekley Homes, LLC sued West Travis County Public Utility Agency and Jennifer

Reichers, in her official capacity as the agency’s general manager, (collectively the PUA).

The PUA answered with a plea to the trial court’s jurisdiction and a general denial. The




        1 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by order
of the Supreme Court of Texas pursuant to its docket equalization procedure. See TEX. GOV’T CODE ANN.
§ 73.001.
trial court granted the plea to the jurisdiction in part and denied it in part. Weekley and

the PUA each filed notices of appeal.2

        Now pending before this Court is the parties’ “Joint Motion to Remand” in which

they represent they have reached “a settlement resolving all of the claims and

controversies between them.” They accordingly request that we set aside the trial court’s

order and remand the cause to the trial court for rendition of an agreed order. The motion

is signed by counsel for all parties. Pursuant to Texas Rule of Appellate Procedure

42.1(a)(2)(B), we grant the motion, set aside the trial court’s order without regard to the

merits of the appeal, and remand the cause to the trial court for rendition of an order

according to the agreement of the parties. Per the agreement of the parties, costs are

taxed against the party incurring them. Having set aside the trial court’s order at the

request of the parties, no motion for rehearing will be entertained and our mandate will

issue forthwith.

                                                                Per Curiam




        2 See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (providing an appeal from an interlocutory
order that grants or denies a plea to the jurisdiction by a governmental unit).

                                                   2